GOSHORN, Judge.
Appellant, Gary L. Johnson, appeals the judgment awarding the appellee, William Bauman, $336,688.60 for recovery on a ■promissory note signed by Johnson. Bau-man cross-appealed the award of prejudgment interest at the rate of 12% per annum instead of the 18% rate clearly provided for in the promissory note.
We find Johnson’s appeal without merit, but reverse and remand to the trial court for entry of an amended judgment in an amount reflecting interest at the rate of 18% percent per annum from the date of default to the date of the original judgment, to wit, September 23, 1988.
AFFIRMED in part, REVERSED in part, REMANDED.
DANIEL, C.J., and EATON, O.H., Jr., Associate Judge, concur.